Exhibit 10.1

 

[The Coca-Cola Company Letterhead]

 

 

Sam Nunn and Maria Elena Lagomasino

 

April 27, 2017

 

 

Mr. Muhtar Kent

The Coca-Cola Company

 

Dear Muhtar,

 

On behalf of the entire Board of Directors, we wish to thank you for your
outstanding service as our Company’s Chief Executive Officer.  You have been a
true visionary who set the stage for the tremendous opportunity that lies
ahead.  We are fortunate that the Board and management will continue to benefit
from your deep knowledge of the business and your strong relationships with
bottling partners worldwide.

Effective May 1, 2017, when you continue as Chairman of the Board, you will
remain an employee of The Coca-Cola Company and continue to work full-time. 
Your base salary will be $1,000,000. For a transition period, not to exceed one
year, your annual incentive target will remain the same. Future long-term
incentive awards, if any, will be solely at the discretion of the Compensation
Committee of the Board of Directors and would reflect your duties at that time.
You will remain eligible for benefits and programs on the same terms as are in
place today during the transition period. You are expected to continue to meet
your current share ownership guideline of eight times your base pay.

 

The Compensation Committee and the Board of Directors at a later date will
re-evaluate pay and any eligible benefit and program arrangements to be
effective after this transition period. 

 

This transition comes at an important time for the Company as we are overseeing
the Company’s strategy to refocus on our core business model of building strong
global brands, enhancing sustainable customer value and leading a strong,
dedicated franchise system.  Muhtar, we are delighted that you will remain our
Chairman, thank you for all of your many contributions, and look forward to
future success for our Company.

 

Sincerely,

 

/s/ Sam Nunn   /s/ Maria Elena Lagomasino Sam Nunn   Maria Elena Lagomasino Lead
Independent Director   Chairman of the Compensation Committee

 



 

